Citation Nr: 1114084	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file in this matter has since been forwarded to the Newark, New Jersey RO for handling.

This matter was remanded by the Board in June 2010 for further development, to include efforts to obtain the Veteran's terminal private hospital records from East Orange General Hospital, and if such efforts records are obtained, obtaining an additional addendum opinion from the same VA examiner who performed the March 2010 opinion and addendum already of record.  The Board is satisfied that the action directed in its remand has been performed and is prepared to proceed with appellate consideration of this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse.

2.  The Veteran died on May [redacted], 2006, and the cause of his death was cardiomyopathy.

3.  At the time of the Veteran's death, he was service-connected for:  residuals of hemorrhoids, varicose veins of the right leg, and varicose veins of the left leg.

4.  The cause of the Veteran's death has not been shown to be etiologically related to the Veteran's service or to his service-connected disabilities, nor may it be presumed to have been.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death has not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any error in notification should be presumed prejudicial, and VA has the burden of rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Also, as this appeal concerns a claim for service connection for the cause of the Veteran's death, the Board has also considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this decision, the Court determined that notification in such cases must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Id.

In the present case, the Appellant was initially provided an October 2006 letter which purports to notify her of the information and evidence needed to substantiate and complete her claim.  This letter, however, fails to identify the disabilities for which the Veteran was service-connected at the time of his death.  As such, the October 2006 letter does not provide adequate notice as to the evidence required to substantiate her claim.

Nonetheless, a new letter was mailed to the appellant in July 2009, in accordance with a prior remand issued by the Board in June 2009.  The July 2009 letter identifies the disabilities for which the Veteran was service-connected at the time of his death, and moreover, properly notifies the appellant as to the information and evidence necessary to support her claim of service connection for the cause of the Veteran's death for both disabilities that have already been service-connected and for disabilities that have yet to be service-connected.  Subsequently, the Veteran's claim was readjudicated by the RO in an April 2010 Supplemental Statement of the Case.  Under the circumstances, this corrective action taken by issuing the July 2009 letter fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's service treatment records and identified VA and private treatment records have been obtained.   Additionally, a VA physician's review of the claims file and an opinion as to the cause of the Veteran's death were also obtained in May 2007.  After additional evidence was obtained and associated with the claims file, addendum opinions and additional claims file reviews were also obtained from the same VA physician in March and August of 2010.

Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

II.  Analysis

The Veteran died on May [redacted], 2006.  A death certificate from that date identifies cardiomyopathy as being the cause of his death.  An autopsy was not performed.

At the time of the Veteran's death, service connection was in effect for residuals from hemorrhoids, varicose veins in the right leg, and varicose veins in the left leg.

The appellant, who is the Veteran's surviving spouse, seeks entitlement to service connection for the cause of the Veteran's death.  In advancing her claim, she does not appear to dispute that the Veteran's death was caused by cardiomyopathy.  In an October 2009 VA Form 21-4138, she asserts that the Veteran's cardiomyopathy was itself a result of the Veteran's service-connected bilateral varicose veins.  According to the appellant, the Veteran experienced constant pain due to his varicose veins prior to his death.  In further support of her claim, the appellant has provided two separate private opinions which suggest a relationship between the Veteran's death and his service-connected varicose veins.

In an undated private opinion letter submitted by the appellant in November 2006, Dr. R.D.C. suggests that "[t]here may be a correlation with his service connected disability [sic] with his cause of death."  This letter also identifies the Veteran's cause of death as being cardiomyopathy and lists various disorders which afflicted the Veteran at the time of his death.  These disorders include: coronary artery disease/ischemic cardiopathy, chronic obstructive pulmonary disease, status post tracheotomy, hypertension, ischemic colitis, and varicose veins.  Although the Board presumes that Dr. R.D.C.'s opinion is that the Veteran's death is linked to his service-connected varicose veins, Dr. R.D.C. does not provide any rationale for this opinion, nor does he cite any evidence in the record that supports his conclusion.

An April 2007 private opinion letter from Dr. S.K.A. also expresses the opinion that the cardiopulmonary failure which caused the Veteran's death was in turn causally related to the Veteran's varicose veins.  Specifically, Dr. S.K.A. observed that recurrent pulmonary emboli from the Veteran's deep veinous varicosity remains a highly probable cause.  According to Dr. S.K.A., such an opinion is supported by the fact that an echocardiogram (EKG) performed in October 2005 revealed a normal sized ventricle with good function and a normal ejection fraction of 62 percent.  Such findings reportedly indicate that a left-sided heart failure should be ruled out and instead, given the Veteran's long history of leg edema, is more consistent with right-sided heart failure that was due to recurrent pulmonary emboli from the Veteran's varicose veins.

Bearing the above evidence in mind, the Board has carefully reviewed the evidence in the claims file.  In his regard, the Veteran's service treatment records do not indicate any treatment or diagnosis of cardiac abnormalities.  Although bilateral varicose veins were first diagnosed in December 1944, there is no indication in the service treatment records that the Veteran experienced cardiac deficiency or other complications as a result of his varicose veins.

Post-service VA examinations in October 1946 for left check cellulitis and in September 1948 for varicose veins all revealed normal cardiac findings.

A January 2004 VA examination, performed to assess the severity of the Veteran's varicose veins, revealed the presence of deep varicose veins in the great saphenous venous distribution of both legs, but did not show the presence of any pulmonary embolism or other complications.

Treatment records obtained from Dr. S.K.A.'s office show that the Veteran received various heart tests and evaluations for a heart disorder between October 2004 and March 2006.  Consistent with his April 2007 opinion, an October 2005 EKG report does reflect left ventricle ejection fraction of 62 percent.  Nonetheless, there is no evidence in these records that the Veteran was ever diagnosed or treated for a recurrent pulmonary embolism which originated from his varicose veins.

Similarly, VA treatment records for treatment from October 1988 to December 2005 do not document any complaints by the Veteran in relation to his varicose veins.  Notably, a December 2005 treatment record reveals a reported medical history which includes hypertension and cardiac arrhythmias in 1997 and 2004.  Nonetheless, there is no indication in the records that these conditions were attributable to the Veteran's varicose veins.
Terminal private hospital records from East Orange General Hospital show that the Veteran was admitted on April 29, 2006 for surgery to repair a right inguinal hernia.  An examination prior to surgery once again showed that the veteran was hypertensive and had coronary artery disease.  X-rays of the chest showed cardiomegaly (an enlarged heart).  The pre-surgery examination did not, however, provide any findings that were specific to the Veteran's varicose veins.  Certainly, there is no evidence in the hospital records that the Veteran was experiencing a recurring pulmonary embolism that originated from his varicose veins.  The Veteran was cleared to undergo surgery, which was performed the day after admission.  An operative report shows that the surgery was performed without complications, and subsequent nursing records reflect that the Veteran was alert and stable throughout the evening and into the next morning until an 11:00 a.m. entry which states that the Veteran was not breathing.  Efforts to resuscitate the Veteran were unsuccessful and he passed away at 11:15 a.m.

In May 2007, the claims file was provided to the Chief of the Cardiology Division at the East Orange VA medical center for his review and opinion as to whether the Veteran's death was related to his bilateral varicose veins.  Upon review of the literature in the claims file, the VA physician noted that the Veteran was prescribed amlodipine to treat hypertension.  According to the VA physician, this drug was "notorious" for causing the side effect of lower extremity edema formation.  The October 2005 EKG, which is referenced in Dr. S.K.A.'s April 2007 private opinion, was also reviewed and acknowledged by the VA examiner as showing no evidence of cardiomegaly.  Based upon his review of the claims file, the VA physician concluded that the Veteran's "varicose veins in no way contributed to his death."

In a March 2010 addendum, the VA physician was provided the claims file again for further review and elaboration as to the reasons for his negative May 2007 opinion.  In his addendum, the VA physician again concluded that, "[w]ithout question, leaving no room for reasonable doubt, [the Veteran's] varicose veins did not contribute to his death."  By way of explanation, the VA physician observed that varicose veins are, for the most part, a superficial condition.  Although the VA physician appears to acknowledge that complications such as deep vein thrombosis or pulmonary embolization may arise from varicose veins, he also notes that there is no objective evidence in the record of such complications.  Further, he notes that only a venogram can reveal the presence of deep vein involvement, but that no such study was performed.  Apparently in reference to Dr. S.K.A.'s private opinion, he notes that although a physician is not restricted on making a clinical assumption, such assumptions must be accompanied by proof if it is to be seriously considered.  In short, the VA physician appears to express that Dr. S.K.A.'s April 2007 opinion is unsupported by any objective findings in the record and is speculative.

After the complete terminal records from East Orange General Hospital were obtained, the Veteran's claims file was once again provided to the VA physician for review and an additional addendum opinion.  In an August 2010 addendum, the VA physician summarized the terminal records essentially as outlined above.  As expressed in the addendum, his review of these records in conjunction with the remainder of the claims file did not change his previous opinions.

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2010).

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including cardiovascular diseases, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In cases such as this, where there are competent but conflicting medical opinions, several matters must be considered in determining the relative probative value and weight of the differing opinions.

First, the Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends upon the extent to which such an opinion was based on a thorough review of a veteran's medical history, as contained in his claims file.  In cases where an examiner who has rendered a medical opinion has not had an opportunity to review the veteran's medical records, the medical opinion's probative value is substantially limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   In contrasting these opinions, the Board is also cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).

The Board also notes that an opinion that is relatively speculative in nature is limited in its probative value.  For example, a physician's opinion that a current disorder "could be" related to, or, that there "may be" some relationship with symptomatology in service is too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

Moreover, the fact that a veteran has received regular treatment from a physician or other doctor is certainly a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the United States Court of Appeals for Veterans Claims (Court) has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Based upon the foregoing principles and the evidence of record in this claim, the Board affords greater probative weight to the opinions expressed by the VA physician over the private opinions provided by Dr. R.D.C. and Dr. S.K.A.  As the private opinion from Dr. R.D.C. merely asserts that "[t]here may be a correlation with his service connected disability [sic] with his cause of death" (emphasis added) and is unsupported by reference to supporting evidence or medical principles, this opinion is speculative.  Hence, the probative weight of Dr. R.D.C.'s opinion is severely limited.  As noted previously, the opinions provided by Dr. S.K.A. are bare in that they are not supported by any evidence showing past occurrence of a pulmonary embolism attributable to the Veteran's varicose veins.  Although the Board has considered Dr. S.K.A.'s explanation that findings from the October 2005 EKG and the Veteran's longstanding history of leg edema are indicative of involvement of his varicose veins, the Board is not convinced that such conclusions can be drawn, as they are effectively rebutted by the VA physician's opinion.  Under the circumstances, the Board also finds Dr. S.K.A.'s opinions are also due limited probative weight.

By contrast, the opinions expressed by the VA physician are consistent with and supported by the evidence in the claims file.  Moreover, the VA physician's opinions are supported by cited medical principles.  Under the circumstances, the Board finds that the VA examiner's opinions are due greater probative weight than the opinions expressed by Dr. R.D.C. and Dr. S.K.A. 

For these reasons, the Board does not find that the Veteran's bilateral varicose veins were either a principal or contributory cause of his death.

The Board has also considered whether the Veteran's cardiomyopathy might itself be related to his active duty service.  Nonetheless, the Board finds that the Veteran's cardiomyopathy which caused his death was not related to his active duty service, and may not be presumed to have been.  In this regard, the evidence does not show the occurrence of a cardiac condition during his service.  Although post-service treatment records show that the Veteran had a history of coronary artery disease, hypertension, and arrhythmias in 1997 and 2004, there is no evidence showing that his coronary condition was related to his active duty service, or, was manifested within a year from his discharge.
Based upon the foregoing, service connection for the cause of the Veteran's death may not be granted.  To that extent, this appeal is denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


